Exhibit 10.16(i) OFFICE LEASE AGREEMENT by and between DUKE-WEEKS REALTY LIMITED PARTNERSHIP, an Indiana limited partnership ("Landlord") and INTERACTIVE INTELLIGENCE, INC., an Indiana corporation ("Tenant") Date: April 1, 2001 OFFICE LEASE INDEX ARTICLE 1 - LEASE OF PREMISES Section 1.01.Basic Lease Provisions and Definitions. Section 1.02.Lease of Premises. ARTICLE 2 - TERM AND POSSESSION Section 2.01.Term. Section 2.02.Construction. Section 2.03.Tenant's Acceptance of the Leased Premises. Section 2.04.Surrender of the Premises. Section 2.05.Holding Over. ARTICLE 3 - RENT Section 3.01.Base Rent. Section 3.02.Annual Rental Adjustment Definitions. Section 3.03.Payment of Additional Rent. Section 3.04.Late Charges. ARTICLE 4 - SECURITY DEPOSIT ARTICLE 5 - OCCUPANCY AND USE Section 5.01.Use. Section 5.02.Covenants of Tenant Regarding Use. Section 5.03.Landlord's Rights Regarding Use. ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES Section 6.01.Services to be Provided. Section 6.02.Additional Services. Section 6.03.Interruption of Services. ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS Section 7.01.Repair and Maintenance of Building. Section 7.02.Repair and Maintenance of Leased Premises. Section 7.03.Alterations. Section 7.04.Trade Fixtures. ARTICLE 8 - CASUALTY Section 8.01.Casualty. Section 8.02.All Risk Coverage Insurance. ARTICLE 9 - LIABILITY INSURANCE Section 9.01.Tenant's Responsibility. Section 9.02.Tenant's Insurance. Section 9.03.Landlord's Responsibility. Section 9.04.Landlord's Insurance. ARTICLE 10 - EMINENT DOMAIN ARTICLE 11 - ASSIGNMENT AND SUBLEASE ARTICLE 12 - TRANSFERS BY LANDLORD Section 12.01.Sale of the Building. Section 12.02.Subordination and Estoppel Certificate. ARTICLE 13 - DEFAULT AND REMEDY Section 13.01.Default. Section 13.02.Remedies. Section 13.03.Landlord's Default and Tenant's Remedies. Section 13.04.Limitation of Landlord's Liability. Section 13.05.Nonwaiver of Defaults. Section 13.06.Attorneys' Fees. ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT [Intentionally Omitted] ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES Section 15.01.Environmental Definitions. Section 15.02.Compliance. Section 15.03.Restrictions on Tenant. Section 15.04.Notices, Affidavits, Etc. Section 15.05.Landlord's Rights. Section 15.06.Tenant's Indemnification. Section 15.07.Existing Conditions. Section 15.08.Landlord's Representations. Section 15.09.Landlord's Indemnification. ARTICLE 16 - MISCELLANEOUS Section 16.01.Benefit of Landlord and Tenant. Section 16.02.Governing Law. Section 16.03.Guaranty. Section 16.04.Force Majeure. Section 16.05.No Representation or Option. Section 16.06.Indemnification for Leasing Commissions. Section 16.07.Notices. Section 16.08.Partial Invalidity; Complete Agreement. Section 16.09.Financial Statements. Section 16.10.Representations and Warranties. Section 16.11.Signage. Section 16.12.Satellite Dishes. Section 16.13.Parking. Section 16.14.Relocation and Discretionary Allowances. Section 16.15.Right of First Offer to Purchase the Buildings. Section 16.16.Phase I Building Expansion Option. Section 16.17.Phase II Building Expansion Option. Section 16.18.Phase III Building Expansion Option. Section 16.19.Option to Extend. Section 16.20.Right of First Offer for the ViFi Expansion Space. Section 16.21.Name Change of Park. Section 16.22.Infrastructure Improvements. Section 16.23.Early Occupancy. EXHIBITS Exhibit A - Leased Premises Exhibit B - Tenant Finish Improvements Exhibit C - Rules and Regulations OFFICE LEASE THIS OFFICE LEASE is executed this 1st day of April 2001, by and between DUKE-WEEKS REALTY LIMITED PARTNERSHIP, an Indiana limited partnership ("Landlord"), and INTERACTIVE INTELLIGENCE, INC., an Indiana corporation ("Tenant"). W I T N E S S E T H: ARTICLE 1 - LEASE OF PREMISES Section 1.01.Basic Lease Provisions and Definitions. A. *Leased Premises (shown outlined in red on Exhibit A attached hereto):Suite:; Floor:; Building Address:Woodland Corporate Park ("Building"), located on the land identified on ExhibitA-1 (the "Land"); B.**Rentable Area:approximately 180,000 rentable square feet; Landlord shall usethe standards described in the Standard Method for Measuring Floor Area in Office Buildings, ANS1Z65.1-1996, as promulgated by the Building Owners and Managers Association International (BOMA), consistently applied, in determining the Rentable Area and the rentable area of the Building.The Rentable Area shall include the area within the Leased Premises plus a pro rata portion of the area covered by the common areas within the Building, as reasonably determined by Landlord prior to the Occupancy Date, as hereinafter defined.Landlord's determination of Rentable Area made in good faith shall presumptively be deemedcorrect for all purposes hereunder; provided, however, Tenant shall have the right, at any time prior to the Commencement Date, to have the Leased Premises and Building measured by Tenant's architect and, in the event of a disparity of or dispute to Landlord's measurement, either (a) Landlord and Tenant shall mutually agree on the Rentable Area of the Leased Premises and the rentable area of the Building, or (b) Landlord and Tenant shall agree to have the Leased Premises and Building measured by an independent architect mutually agreed upon by Landlord and Tenant, in which event Landlord and Tenant agree to abide by such certified remeasurement.If the rentable square footage of the Leased Premises/Building, as measured by said independent architect, is one thousand (1,000) feet or more smaller than Landlord's determination of the rentable square footage of the Leased Premises/Building, then the costs of said independent architect shall be borne by Landlord, otherwise said costs shall be borne by Tenant.Upon determination of the actual Rentable Area of the Leased Premises and rentable area of the Building, the Minimum Annual Rent and all other rents payable by Tenant hereunder shall be adjusted to reflect the actual square footage. C. **Building Expense Percentage:100%; D.**Minimum Annual Rent: Years 1 – 5 $2,826,000.00 per year Years 6 – 10 $3,240,000.00 per year Years 11 - 15 $3,870,000.00 per year E.**Monthly Rental Installments: Months 1 – 60 $235,500.00 per month Months 61 – 120 $270,000.00 per month Months 121 – 180 $322,500.00 per month *(to be completed when address is established for the Building) **(to be adjusted by Landlord to reflect actual square footage after construction of the Building and the Leased Premises is completed) F. Term:Fifteen (15) years and zero (0) months; G.Target Commencement Date:June 1, 2002 Target Occupancy Date: May 1, 2002; H.Security Deposit:None; I. Broker:Duke-Weeks Realty Limited Partnership representing Landlord and none representing Tenant; J. Permitted Use:General office purposes including computer and software test labs; software development labs; training and demonstration rooms for employees, customers and resellers; software sales; exercise facility; cafeteria and food service; and uses ancillary to any of the foregoing; K.Working Drawings Approval Date: (See Exhibit B); L.Address for payments and notices as follows: Landlord:Duke-Weeks Realty Limited Partnership Attn:Property Management 600 East 96th Street, Suite 100 Indianapolis, Indiana46240 With Rental Payments to:Duke-Weeks Realty Limited Partnership P.O. Box Indianapolis, Indiana46266 Tenant:Interactive Intelligence, Inc. Prior to 8909 Purdue, Suite 300 Commencement Date: Indianapolis, IN46268 Attn: John R. Gibbs After Commencement Date:Interactive Intelligence, Inc. *** M.Guarantor(s):None; N. Landlord's Share of Operating Expenses:$3.75 per square foot of the Rentable Area. Section 1.02.Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord under the terms and conditions herein the Leased Premises. ARTICLE 2 - TERM AND POSSESSION Section 2.01.Term. The term of this Lease (the "Lease Term") shall be the period of time specified in Item F of the Basic Lease Provisions and shall commence on such date which is thirty (30) days after Substantial Completion, as defined in Section 2.02.D, below (the "Commencement Date").The "Occupancy Date" shall be the date of Substantial Completion. ***To be the address of the Building after completion Section 2.02.Construction. A.Shell Work.The scope of the work for the shell improvements ("Shell Work") to be performed by Landlord is set forth in the preliminary plans and specifications, working drawings and written descriptions thereto all of which are listed on the attached PreliminaryExhibit B-1.Landlord will prepare final plans and specifications and actual working drawings which shall be substantially similar to Preliminary Exhibit B-1 and which, upon completion and Tenant's approval, shall be substituted and attached hereto as Exhibit B-1 ("Shell Plans and Specifications").Landlord shall, at its sole cost and expense, construct in a good and workmanlike manner all of the improvements and supply all work, labor, materials and equipment necessary to complete the Shell Work in accordance with the Shell Plans and Specifications, which shall include, without limitation, the complete construction of the Building and all Common Areas, including the installation of landscaping, parking lots, driveways and all improvements as shown on the Shell Plans and Specifications for the benefit of the Leased Premises. Shell Work shall also include all monument and other signage and infrastructure improvements for Interactive Park as shown on the attached Exhibit B-1A. B.Tenant Finish Improvements.Landlord agrees to perform and complete the work on the tenant finish improvements for the Leased Premises ("Tenant Finish Improvements") in accordance with Tenant's plans and specifications which shall be mutually agreed upon by both Landlord and Tenant and, upon completion, attached hereto as Exhibit B-2 ("Interior Plans and Specifications").Landlord shall allow Tenant to review the major subcontractor bids associated with such work.Landlord shall provide an allowance for the costs of the tenant finish improvements to the Leased Premises in an amount not to exceed Twenty-three Dollars ($23.00) per rentable square foot of the Leased Premises (the "Tenant Finish Allowance").Landlord further agrees to provide an allowance for the costs of initial space planning and construction drawing services, to be completed by Tenant's selected space planner, in the amount of One Dollar and Twenty-five Cents ($1.25) per rentable square foot of the Leased Premises (the "Design Allowance").The Tenant Finish Allowance shall be used to construct and pay for the Tenant Finish Improvements and , any remaining balance may be used for costs of wiring, cabling, relocation and other associated expenses of Tenant.The Tenant Finish Allowance shall be paid by Landlord directly to the Construction Manager (as hereinafter defined), contractor, and/or subcontractors performing the Tenant Finish Improvements, and after completion of all Tenant Finish Improvements and payment of all costs relating thereto, the remaining balance shall be made available to Tenant for payment of such wiring, cabling, relocation and other associated expenses of Tenant, which expenses shall be reimbursed to Tenant by Landlord within thirty (30) days of Landlord's receipt of invoices for such other expenses from Tenant, provided that the final costs of the Tenant Finish Improvements shall have been determined.Any unused portion of the Tenant Finish Allowance up to an amount not to exceed Three Dollars ($3.00) per rentable square foot of the Leased Premises shall be applied in equal monthly installments toward Tenant's Minimum Annual Rent hereunder over the initial Lease Term hereof.Tenant shall reimburse Landlord for any cost or expense attributable to the Tenant Finish Improvements which exceeds the Tenant Finish Allowance no later than the Commencement Date.The Design Allowance shall be paid by Landlord directly to Tenant's space planner within thirty (30) days after Landlord receives invoices for the design services provided by such space planner for the Leased Premises.Tenant shall be solely responsible for any costs charged by such space planner in excess of the Design Allowance. Landlord and Tenant hereby agree that all work on the Tenant Finish Improvements in the Leased Premises shall be performed by Duke Construction Limited Partnership or another affiliate of Landlord (collectively, the "Construction Manager") which shall receive a construction management fee of ten percent (10%) of the total costs of the Tenant Finish Improvements, including general conditions.The Construction Manager will competitively bid all tenant finish improvements, will use commercially reasonable efforts to obtain at least three (3) bids, and will manage the entire construction process.In the event the Construction Manager determines, after the bidding process, that the tenant finish improvements cannot be completed for the amount of the Tenant Finish Allowance, Landlord hereby agrees to confer with Tenant concerning possible revisions to the Interior Plans and Specifications. C.Project Design Schedule and Permits.The Shell Plans and Specifications and the Interior Plans and Specifications shall be finalized and the Shell Work and Tenant Finish Improvements shall be constructed by Landlord in accordance with the Project Schedule attached hereto as Exhibit B-3.Landlord shall apply for and obtain as expeditiously as possible, at its sole cost and expense, all permits, licenses and certificates necessary for the construction and completion of the Shell Work and Tenant Finish Improvements and for the occupancy of the Building. D.Substantial Completion.The Leased Premises shall be deemed to be substantially completed ("Substantially Complete" or "Substantial Completion") at such time as the Shell Work and the Tenant Finish Improvements have all been completed in substantial accordance with Exhibit B-1, B-1A and B-2 subject only to minor punch list items of work which do not substantially interfere with Tenant's use of the Building, the Common Areas orthe Leased Premises in accordance with the terms of this Lease.Landlord shall provide a written notice to Tenant of its best estimate of the date of Substantial Completion at least seven (7) days prior thereto.In the event Landlord and Tenant do not agree upon the date of Substantial Completion, Landlord shall furnish Tenant with the architect of record's architect's certificate of substantial completion which shall conclusively establish such date.If Substantial Completion has not occurred on or before July 1, 2002 as extended for any Tenant Caused Delays, as hereinafter defined, or force majeure event, then Landlord shall pay to Tenant Five Thousand Dollars ($5,000.00) per day for each day that Substantial Completion is delayed.If Substantial Completion has not occurred on or before November 1, 2002 as extended for any Tenant Caused Delays, or force majeure event, Tenant may terminate this Lease by providing written notice thereof to Landlord within fifteen (15) days after such period and thereafter each party shall be released from further liability hereunder.In the event that the date of Substantial Completion is delayed due to any force majeure event, Landlord will use commercially reasonable efforts to provide interim space to Tenant at market rental rates. E.Landlord's Warranty.Landlord warrants that the Building and the Leased Premises will be free from defects for a period of one (1) year after the Commencement Date.In addition, Landlord shall thereafter assign to Tenant or make available for Tenant's benefit any assignable warranties from non-affiliated third parties applicable to the construction performed and equipment installed in the Leased Premises in accordance with this Section. F.Fixturing.Tenant shall have the right and privilege of going into the first (1st), fourth (4th) and fifth (5th) floors of the Leased Premises commencing sixty (60) days prior to the Occupancy Date, as hereinafter defined, and the remaining two (2) floors commencing thirty (30) days prior to the Occupancy Date and continuing through the Occupancy Date, to complete interior decoration work and to otherwise prepare the Leased Premises for its occupancy, subject to Tenant Caused Delays or any other events beyond Landlord’s control, provided, however, that its schedule in so doing shall be communicated to and coordinatedwith Landlord so as not to unreasonably interfere with or delay other work of Landlord in the Leased Premises.Landlord shall have no liability whatsoever for any loss or damage to any of Tenant's fixtures, equipment or any other items brought into the Leased Premises prior to the Occupancy Date.Notwithstanding the foregoing, all of the terms and conditions of this Lease will become effective upon Tenant taking possession of the Leased Premises for fixturing purposes as contemplated by this Section, except for payment of Minimum Annual Rent and Annual Rental Adjustment, which shall commence on the Commencement Date. G.Tenant Caused Delays.Tenant Caused Delay or Delays shall mean any delay caused by or resulting from the following or any combination of the following:(1) failure of Tenant to fully comply with the Project Schedule attached hereto as Exhibit B-3; (2) any change orders requested by Tenant; (3) failure of Tenant to timely or properly arrange its furnishings or be present for any scheduled walk-through of the Leased Premises, Building or Common Areas; (4) failure of Tenant to respond promptly to any reasonable request of Landlord; (5) Tenant’s fixturing of the Leased Premises prior to the Commencement Date unless coordinated with Landlord in accordance with Section 2.02.E above; or (6) arising from or in connection with Section 3.02.D, below. H.Compliance.Landlord shall cause all construction performed by or on behalf of Landlord hereunder to bemade in accordance with all applicable laws, rules, codes, ordinances and regulations, including the Americans With Disabilities and all applicable governmental zoning and building ordinances and codes in effect as of the time of Substantial Completion of the Shell Work and Tenant Finish Improvements, respectively.Such construction shall be in a good and workmanlike manner with new materials and the Shell Work and public areas will be of similar quality to the Six Parkwood Crossing building and in conformity with the requirements set forth in Exhibit B-1. Section 2.03.Tenant's Acceptance of the Leased Premises. Upon delivery of possession of the Leased Premises to Tenant as hereinbefore provided, Tenant shall execute a letter of understanding acknowledging (i)the Commencement Date and Expiration Date of this Lease, and (ii)that Tenant has accepted the Leased Premises for occupancy and the date of such acceptance and that the condition of the Leased Premises, including the Tenant Finish Improvements, and the Building, to Tenant's knowledge, was at the time satisfactory and in conformity with the provisions of this Lease in all respects, except for any patent defects as to which Tenant shall give written notice to Landlord within thirty (30) days after such delivery and except for any latent defects as to which Tenant shall give written notice to Landlord within one (1) year after the Commencement Date.Landlord shall promptly thereafter correct all such defects.Such letter of understanding shall become a part of this Lease.If Tenant takes possession of and occupies the Leased Premises, Tenant shall be deemed to have accepted the Leased Premises in the manner described in this Section 2.03, even though the letter of understanding provided for herein may not have been executed by Tenant.Landlord's obligations under this Section2.03 are in addition to Landlord's warranty obligation under Subsection 2.02E. Section 2.04.Surrender of the Premises. Upon the expiration or earlier termination of this Lease, Tenant shall immediately surrender the Leased Premises to Landlord in broom-clean condition and in good order, condition and repair except for ordinary wear and tear, condemnation and damage which Tenant is not obligated to repair.Tenant shall remove its personal property, computer equipment, wiring and cabling (including above ceiling) in the Leased Premises, at its sole cost and expense.Tenant shall, at its expense, promptly repair any damage caused by any such removal, and shall restore the Leased Premises to the condition existing prior to the installation of the items so removed except for ordinary wear and tear, condemnation and damage which Tenant is not obligated to repair.All Tenant property which is not removed by the later of (i) ten (10) days following Landlord's written demand therefore or (ii) termination hereof shall be conclusively deemed to have been abandoned and Landlord shall be entitled to dispose of such property at Tenant's cost without incurring any liability to Tenant.The provisions of this section shall survive the expiration or other termination of this Lease. Section 2.05.Holding Over. If Tenant retains possession of the Leased Premises after the expiration or earlier termination of this Lease, with Landlord's consent, Tenant shall become a tenant from month to month at One Hundred Twenty-five Percent (125%) of the Monthly Rental Installment and Annual Rental Adjustment for the Leased Premises in effect upon the date of such expiration or earlier termination, and otherwise upon the terms, covenants and conditions herein specified, so far as applicable.Acceptance by Landlord of rent after expiration or earlier termination of the Lease Term shall not result in a renewal of this Lease.Notwithstanding such month-to-month tenancy, Tenant shall vacate and surrender the Leased Premises to Landlord upon Tenant being given thirty (30) days' prior written notice from Landlord to vacate which notice may be given at anytime during a month.This Section 2.04 shall in no way constitute a consent by Landlord to any holding over by Tenant upon the expiration or earlier termination of the Lease Term, nor limit Landlord's remedies in such event. ARTICLE 3 - RENT Section 3.01.Base Rent. Tenant shall pay to Landlord the Minimum Annual Rent in the Monthly Rental Installments in advance, without deduction or offset on the Commencement Date and on or before the first day of each and every calendar month thereafter during the Lease Term.The Monthly Rental Installments for any partial calendar month at the beginning or end of the Lease Term shall be prorated. Section 3.02.Annual Rental Adjustment Definitions. A. "Annual Rental Adjustment" - shall mean the amount of Tenant's Proportionate Share of Operating Expenses for a particular calendar year as well as one hundred percent (100%) of Real Estate Taxes payable during said calendar year. B. "Operating Expenses" - shall mean the reasonable amount of all of Landlord's costs and expenses paid or incurred in operating, repairing, replacing and maintaining the Building (including the Common Areas as defined below) in good condition and repair for a particular calendar year, including by way of illustration and not limitation: insurance premiums and deductibles; water, sewer, electrical and other utility charges other than the separately billed electrical and other charges paid by Tenant as provided in this Lease; service and other charges incurred in the repair, replacement, operation and maintenance of the elevatorsand the heating, ventilation and air-conditioning system; cleaning and other janitorial services; tools and supplies; repair costs; landscape maintenance costs; security services; license, permit and inspection fees; management or administrative feesnot to exceed three and one-half percent (3½%) of the gross rents for the Building; supplies, costs, wages and related employee benefits payable for the management, maintenance and operation of the Building; maintenance, repair and replacement of the driveways, parking and sidewalk areas (including snow and ice removal), landscaped areas, and lighting; maintenance and repair costs, dues, fees and assessments incurred under any covenants or owners association (which, if created, shall be according to reasonable and customary standards for Class A office parks) (the "Covenants").Operating Expenses shall not include the cost of any capital improvement except as follows: reasonable costs and expenses which would, under generally accepted accounting principals, be regarded as operating and maintenance costs and expenses, including those which would normally be amortized over a period not to exceed five (5) years; amortization of capital improvements that produce a net reduction in operating costs together with interest at the rate of ten percent (10%) per annum on the unamortized balance thereof (but not to exceed the amount of the reduction in operating costs); the cost or portion thereof reasonably allocable to the Building or the Land, amortized over such period as Landlord shall reasonably determine, together with interest of ten percent (10%) per annum on the unamortized balance, of any capital improvements made to the Building by Landlord after the date of this Lease which are required under governmental law or regulation that was not applicable to the Building at the time the Building was constructed. . Operating Expenses shall not include expenses incurred by Landlord with regard to: (i)Landlord's warranty obligations hereunder; (ii)replacement of the roof, foundation or structure of the Building, or correction of any construction defect, or restoration or repair of any damage by fire, windstorm or other casualty to the extent covered by insuranceof the type to be maintained by Landlord hereunder; (iii)repairs, replacement or maintenance to the extent directly caused by the negligence or intentional misconduct of Landlord or its affiliates or theiragents, employees or contractors or other tenants of the Building, if any; (iv)expenses incurred at the request of a specific tenant which benefit only that tenant; (v)expenses incurred in leasing or procuring tenants, including tenant finish improvements; (vi)legal expenses or costs incidental to any disputes or negotiations with tenants or mortgagees; (vii)interest or principal payments (or late charges, fees or premiums) on any mortgage or other similar indebtedness of Landlord; (viii) any ground lease rental; (ix)rental for items (except when needed in connection with normal repairs and maintenance of permanent systems) which if purchased, rather than rented, would constitute a capital improvement which is specifically excluded in this Section; (x)costs incurred by Landlord due to violation by Landlord or other tenants of the Building, if any, of the terms and conditions of any lease of space in the Building; (xi)advertising and promotional expenditures, and costs of signs in or on the Building identifying the owner of the Building or other tenants' signs, excluding interior Building signage/directionals; (xii) Real Estate
